728 N.W.2d 425 (2007)
Tanesha SHORT, n/k/a Tanesha Parker, as Next Friend for Iesha Allen, a minor, Plaintiff-Appellant,
v.
SUBURBAN MOBILITY AUTHORITY FOR REGIONAL TRANSPORTATION, a/k/a SMART, and Joseph Jaumaal Brown, Defendants-Appellees.
Docket No. 131020. COA No. 258451.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the March 23, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.